Citation Nr: 0839981	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; her daughter

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in April 
2008 to present testimony on the issues on appeal.  She 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

In October 2008, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
March 2005 and lists the cause of death as cardiopulmonary 
arrest. 

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD).  A 
total disability rating based on individual unemployability 
was also in effect.

3.  Giving the appellant the benefit of the doubt, the 
veteran's service-connected PTSD substantially contributed to 
the cause of his death.

4.  The veteran's rating for his service-connected disability 
was 100 percent from October 20, 1997, for a total of seven 
years, four months preceding his death.

5.  The veteran did not have a disability that was 
continuously rated totally disabling for a period of ten 
years or more immediately preceding death; he was not rated 
totally disabled continuously after his discharge from 
service in May 1946 and for a period more than 5 years 
immediately preceding death; he was not a former prisoner of 
war; nor has there been allegation of clear and unmistakable 
error.


CONCLUSIONS OF LAW

1.  Giving the appellant the benefit of the doubt, the cause 
of the veteran's death was caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 
3.303, 3.310 (2008).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the notice informed the 
appellant of information and evidence necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death and of the relative burdens of VA and 
the appellant, relating the information and evidence that VA 
would seek to provide and that which she was expected to 
provide.  

This notice did not delineate the requirements for 
substantiating a claim under 38 U.S.C.A. § 1318.  As will be 
fully discussed below, however, this benefit must be denied 
by operation of law.  There is no factual dispute with 
respect to this claim; rather, the disposition involves 
statutory interpretation.  There is no prejudice to the 
appellant, therefore, in not being fully informed prior to 
adjudication of the claim. See Smith v. Gober, 14 Vet. App. 
227, 231- 32 (2000) (the VCAA is not applicable to matters 
involving pure statutory interpretation).

In sum, the appellant has not been precluded from 
participating effectively in the processing of her claims and 
the defective notice with respect to the § 1318 claim did not 
affect the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
appellant with respect to her claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  The veteran's service treatment records 
have been associated with the claims file.  All identified 
and available post-service treatment records have been 
secured.  There is sufficient evidence of record to decide 
the claims.  The duty to assist has been fulfilled.
Service connection for Cause of Death

The appellant contends that the veteran's service-connected 
post-traumatic stress disorder (PTSD) ultimately caused his 
death.  A claimant of dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's death certificate confirms that he died in 
March 2005 from cardiopulmonary arrest.  At that time, 
service connection had been established for PTSD, at 70 
percent disabling.  Additionally, a total rating based on 
individual unemployability was in effect.  The appellant 
contends specifically that the veteran's PTSD caused him to 
assault his son, ultimately setting off a chain of events 
which ultimately ended with his death. 

The facts in this case are not in dispute.  In July 2003, the 
veteran and his son had an altercation, in which the veteran 
assaulted his son.  The appellant has testified to the long 
history of contentiousness between the veteran and their son.  
This is confirmed by the outpatient mental health records.  
Immediately following the assault, the veteran was committed 
to the Psychiatric Center of Flagler Hospital for 
observation.  He was found to be confused, with little to 
memory of the incident.  The morning of his admission to the 
ward, he fell down and fractured his hip, necessitating 
surgery.  While the surgery was completed without 
complications, the recovery at his nursing home was not.  He 
developed chest pains and bladder problems.  In January 2004, 
he was readmitted to the hospital, with altered mental status 
and acute renal failure, secondary to severe dehydration.  He 
suffered a myocardial infarction.  Lab testing confirmed a 
staph infection in August 2004, with resultant sepsis and 
bacteremia, which continued to affect him through December 
2004.  Hospice care was initiated at that time.  The veteran 
died in March 2005, ultimately of heart failure.  The 
appellant argues that but for the initial hospitalization, 
the veteran would not have suffered the broken hip, the 
complications of which he died.

In August 2005, the veteran's treating VA physician and 
licensed social worker each submitted statements.  The social 
worker accurately described the history of the veteran's 
deterioration of health, beginning with his psychiatric 
committal after the altercation with his son.  She reported 
on the long-standing history of excessive hostile dependency 
between the veteran and his son.  She indicated that it was 
probable that when the veteran attacked his son, he had felt 
threatened by him.  She concluded that after his assault, a 
cascading series of events occurred which led to his death.  
The veteran's treating physician agreed with the logic of the 
events evolving ultimately from the incident with his son in 
a statement in August 2005. 

The private internist who treated the veteran also submitted 
a statement in August 2005.  He described the veteran's July 
2003 incident of combative behavior as directly due to his 
service-connected PTSD.  He further recalled that upon 
hospitalization, the veteran had no recollection of the 
event, which was also in keeping with his PTSD.  He reviewed 
the subsequent medical records, which documented the 
veteran's hip fracture while hospitalized for his psychiatric 
condition.  The physician concluded that what occurred after 
that fracture was long term nursing home placement and 
ultimately complications leading to his death, which were all 
sequelae of the initial hospitalization for PTSD.

Based on this evidence, VA sought additional medical opinion.  
In November 2006, a physician reviewed the file and addressed 
the issue of etiology.  He concluded that the veteran's PTSD 
was a minor contributor to his mental status, and instead it 
was the veteran's other, non-service-connected central 
nervous system deficiencies that were at play both with the 
incident with his son and the fall in the hospital.  He did 
not believe that the evidence supported a relationship 
between the veteran's death and his service-connected PTSD.

These opinions are found to be competent, as each was offered 
by a medical professional with full access to the relevant 
records.  Although they differed in their outcomes, the 
professionals offered a reasonable basis for their 
conclusions.  As such, the opinions of record are also deemed 
credible.  Applying the relevant law and regulations to the 
facts in this case, the Board regards the opinions of the 
examiners, who examined the veteran's medical records, as 
sufficient to place the evidence in equipoise as to whether 
the veteran's service-connected PTSD contributed 
substantially to his death.  Under the circumstances, where 
there is an approximate balance between the positive and 
negative evidence, the benefit of the doubt is given to the 
appellant.  38 C.F.R. § 3.102 (2007).  The veteran's cause of 
death was causally related to his service-connected 
disability.  

DIC Benefits under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to Dependency 
and Indemnity Compensation (DIC) where it is shown that the 
veteran's death was not the result of willful misconduct, and 
at the time of death, the veteran was receiving, or entitled 
to receive, compensation for a service-connected disability 
and meets the following criteria: that the veteran was 
continuously rated totally disabled for the 10 years 
immediately preceding death; that the veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after 
separation from service; or that the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) 
(2008). 

"Entitled to receive" in this context includes the 
situation where the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision.  38 C.F.R. 
§ 3.22(b) (2008).  In this case, no allegation of clear and 
unmistakable error has been made referable to prior rating 
decisions concerning the level of the veteran's disability.  
Therefore, this provision is inapplicable.

As explained above, the veteran died in March 2005.  At that 
time, service connection was in effect for post-traumatic 
stress disorder, evaluated as 70 percent disabling, effective 
in October 1997.  Additionally, a total disability rating 
based on individual unemployability was granted, effective in 
October 1997.  This means that the veteran was considered 
totally disabled as of that time, for a total of seven years, 
four months preceding his death.  This is less than the 
statutory requirement for benefits under U.S.C.A. § 1318.  
Therefore, compensation under this provision is denied.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied. 


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


